t c memo united_states tax_court john huntz leineweber petitioner v commissioner of internal revenue respondent docket no 12161-01l filed date john huntz leineweber pro_se daniel j parent for respondent memorandum findings_of_fact and opinion gerber judge petitioner under sec_6330 petitioned this court seeking a review of respondent’s determination to proceed with a proposed levy to collect unless otherwise indicated all section references are to the internal_revenue_code in effect for the year under consideration petitioner’s unpaid federal income taxes for the issues for our consideration are whether petitioner was granted an opportunity for a hearing within the meaning of sec_6330 and whether respondent’s determination to proceed with the proposed collection activity was an abuse_of_discretion a trial was held at san francisco california and petitioner provided testimony and argument findings of fact2 petitioner resided in sacramento california at the time he filed the petition in this case petitioner filed his federal_income_tax return on date on the return petitioner claimed an overpayment of dollar_figure respondent applied the claimed overpayment to petitioner’s unpaid tax_liability for respondent later discovered that petitioner had failed to report dollar_figure of interest_income for on date respondent mailed a statutory_notice_of_deficiency to petitioner with respect to his tax_year in the notice respondent determined a dollar_figure income_tax deficiency and a dollar_figure addition_to_tax under sec_6651 petitioner received the notice but did not file a petition with this court to contest respondent’s deficiency determination respondent assessed the additional tax penalty and interest on date the parties’ stipulation of facts is incorporated by this reference on date respondent issued a form_1058 final notice--notice of intent to levy and notice of your right to a hearing petitioner timely submitted form request for a collection_due_process_hearing administrative hearing petitioner did not dispute his liability for the tax_deficiency instead he disputed his responsibility to make payment because he believed that the overpayment should have been used to satisfy the income_tax deficiency rather than offset against his tax_liability specifically petitioner claimed respondent erred in applying the overpayment to his tax_liability petitioner mistakenly believed the collection_period for his liability had expired in date however the period did not in fact expire until date under this erroneous belief petitioner claimed the overpayment should have been applied to the tax_liability in addition to requesting a hearing petitioner requested the assistance of the taxpayer_advocate and his congressional representatives in resolving this matter the taxpayer_advocate conducted an investigation and determined the commissioner was correct in applying the credits to petitioner’s account the taxpayer_advocate verified that the collection_period expired on date and could see no reason to issue a refund from the account in response to petitioner’s request for an administrative hearing the appeals officer assigned to petitioner’s case contacted petitioner by telephone on date during this telephone conversation the appeals officer asked petitioner to schedule a conference date for a face-to-face in-person or telephone conference petitioner stated that he wanted his congressional liaison present at the meeting and the appeals officer expressed doubt as to the liaison’s attending as that was not the standard practice the appeals officer further explained that typically petitioner and the appeals officer were expected to attempt to resolve the case upon resolution the appeals officer would notify the congressional liaison of the resolution at this point petitioner took the appeals officer’s number and stated he would call him at a later time on date the appeals officer received a call from petitioner’s congressional liaison concerning petitioner’s case the appeals officer then telephoned petitioner and left a recorded message asking petitioner to call him to schedule an appointment no further communication occurred until date on date the appeals officer again telephoned petitioner and offered the date of date petitioner noted that september was the labor day holiday the appeals officer then offered alternative dates of september or petitioner stated he could not access his calendar on his computer and would have to get back to the appeals officer with a date after not hearing from petitioner the appeals officer telephoned him again on date during this conversation the appeals officer indicated that he was scheduling a conference for date petitioner stated that he refused to confirm that date petitioner did not give a reason for refusing to confirm nor did he offer alternative dates on this same day the appeals officer contacted the taxpayer_advocate who stated she would not attend any hearing and that appeals should proceed with the date hearing the taxpayer_advocate also contacted petitioner by telephone on date and told him that he needed to work with the appeals officer to resolve the dispute the appeals officer after consulting with his manager wrote a letter dated date to petitioner informing him that a conference was scheduled for a m on date in the letter the appeals officer indicated i reminded you of the date this morning and you said that you didn’t confirm it but didn’t offer an alternative date i will proceed with a correspondence hearing if you don’t appear for the hearing i have offered i will make my decision from the information in the administrative file upon receiving the appeals officer’s letter petitioner did not telephone the appeals officer but instead wrote a letter to the taxpayer_advocate dated date and sent a copy to the appeals officer the letter was essentially a record of petitioner’s contacts with the internal_revenue_service regarding his tax_liability at the end of this letter petitioner stated that the earliest he could meet with anyone would be date as he was seeking work and his schedule was full the appeals officer’s copy of petitioner’s date letter did not reach the appeals officer until the afternoon of date which was after the a m time scheduled for the hearing that day when petitioner did not appear for the scheduled hearing the appeals officer held a correspondence hearing as a result of this hearing the appeals officer determined the proposed levy was legally and procedurally correct that same day the appeals officer sent petitioner a letter dated date notifying him of the result of the hearing attached to this letter was a transcript of petitioner’s tax_liability the appeals officer also stated in the letter that petitioner had not proposed any collection alternatives so the appeals_office would be issuing a determination_letter and petitioner should call if he had any questions petitioner did not attempt to call the appeals_office or to schedule a conference in response to the date letter further petitioner did not attempt to raise any collection alternatives as a result on date respondent’s appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which the proposed levy was determined to be appropriate to collect petitioner’s unpaid tax for petitioner timely appealed to this court for review of respondent’s determination opinion the issues we consider arise from respondent’s determination to proceed with collection under sec_6330 specifically we must decide whether petitioner was granted an opportunity for a hearing within the meaning of sec_6330 and whether respondent’s determination to proceed with the proposed collection activity was an abuse_of_discretion before the commissioner may proceed to levy on a taxpayer’s property or right to property the taxpayer must be notified in writing of the commissioner’s intent and of the taxpayer’s right to a hearing sec_6330 sec_6331 sec_6330 provides that upon request and in the circumstances described therein a taxpayer has a right to a hearing which consists of the following elements an impartial officer will conduct the hearing the conducting officer will receive verification from the secretary that the requirements of applicable law and administrative procedure have been met certain issues may be heard such as spousal defenses and offers-in-compromise and a challenge to the underlying liability may be raised if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise receive an opportunity to dispute the liability sec_6330 petitioner received written notice of respondent’s intent to levy and petitioner’s right to a hearing in response petitioner timely filed his request for an administrative hearing an experienced appeals officer was assigned to petitioner’s case the appeals officer had no prior involvement with respect to petitioner’s unpaid tax this satisfies the first element of petitioner’s right to a hearing with an impartial officer the second through fourth elements are usually satisfied at the time of the hearing petitioner claims he was not afforded the opportunity for a hearing the record however indicates that respondent provided petitioner with ample opportunities but that petitioner declined such opportunities on several occasions petitioner was telephonically contacted by the appeals officer to schedule a conference petitioner would not agree to any suggested dates for a hearing and did not offer any alternative dates when the appeals officer decided to set a date petitioner refused to confirm that date and again did not offer an alternative date the appeals officer mailed and petitioner received written notice that a hearing was scheduled for date the notice informed petitioner that if he did not attend the hearing the hearing would proceed without him accordingly the determination would be based on information in the administrative file after receiving this letter petitioner did not attempt to contact the appeals officer or reschedule the hearing instead petitioner wrote a letter to the taxpayer_advocate relating a history of his contacts with the internal_revenue_service toward the end of the letter petitioner mentioned that he had a full schedule until date but did not propose an alternate date or time to meet petitioner sent a copy of this letter to the appeals officer however it did not reach the appeals officer until after the time of the scheduled hearing in determining whether petitioner received an opportunity for a hearing the administrative and procedural regulations are instructive they provide q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by correspondence or by telephone if that is not satisfactory to the taxpayer the appeals officer will review the taxpayer’s request for a cdp hearing the case file any other written communications from the taxpayer and any notes of any oral communications with the taxpayer or the taxpayer’s representative under such circumstances review of those documents will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q-d7 a-d7 proced admin regs petitioner had requested a face-to-face hearing insisting that the taxpayer_advocate be present as well as his congressional liaison petitioner was offered a hearing on several occasions however none of the offers were satisfactory to petitioner it was not the responsibility of the appeals officer to arrange for petitioner’s congressional liaison and taxpayer_advocate to be present moreover the appeals officer could not make any arrangements without petitioner agreeing to a hearing date petitioner received notice that if he did not appear at the date hearing the appeals officer would make a determination based on the administrative file when petitioner refused to confirm a date and did not appear for the hearing it was appropriate for the appeals officer to presume that petitioner did not intend to have a face-to-face hearing of the type normally offered by the appeals_office petitioner has not shown that he is entitled to have the taxpayer_advocate and or his congressional liaison present at a hearing under sec_6330 accordingly it was not an abuse_of_discretion for the appeals officer to proceed with a hearing based on the administrative file and prior telephone conversations with petitioner under these circumstances the appeals officer’s review of these documents constituted the administrative hearing for purposes of sec_6330 sec_301_6330-1 a-d7 proced admin regs further we have held that a face-to-face meeting is not required 115_tc_329 recently we decided a factually similar case wherein a taxpayer claimed he was denied a hearing under sec_6330 mann v commissioner tcmemo_2002_48 in that case the appeals officer scheduled a hearing and provided the taxpayer with written notice of the hearing id the taxpayer received the notice but did not attend the hearing and did not attempt to reschedule the hearing id we held in that case that the taxpayer had been granted an opportunity for a hearing id the circumstances we consider here are less compelling for petitioner than those in mann v commissioner supra in that case the taxpayer was given one notice of the meeting and his failure to appear was not equated with a failure to give him an opportunity for a hearing here petitioner was given numerous opportunities to establish a date for a sec_6330 hearing and he declined on each occasion without offering an alternative date finally when a specific date was set petitioner failed to appear or provide the appeals_office with a reasonable or timely alternative accordingly we hold that petitioner was granted an opportunity for a hearing in accordance with sec_6330 concerning the tax_year under consideration petitioner received a statutory_notice_of_deficiency and had an opportunity to petition this court petitioner did not file a petition with respect to the notice_of_deficiency nor does petitioner dispute the existence or the amount of the underlying tax_liability rather petitioner argues that the collection_period for his liability had expired in date petitioner under this belief claims the overpayment was incorrectly applied to his tax_liability petitioner’s contention however is erroneous petitioner filed his federal_income_tax return in date within years of that date on date respondent assessed petitioner’s income_tax deficiency for see sec_6501 under sec_6502 a tax_liability may be collected by levy or proceedings begun within years after the assessment the taxpayer_advocate therefore was correct in determining that the collection_period did not expire until date accordingly using the overpayment as an offset to satisfy petitioner’s tax_liability was proper what remains for our decision is whether respondent’s determination to proceed with collection was an abuse_of_discretion sec_6330 the appeals officer considered petitioner’s argument that the overpayment should have been used to satisfy petitioner’s income_tax deficiency instead of its use as an offset to satisfy petitioner’s tax_liability sec_6402 allows the secretary to credit the amount of an overpayment against any liability in respect of an internal revenue tax on the part of the person who made the overpayment such offset does not preclude the internal_revenue_service from making a later determination or assessment with regard to the overpayment year 50_tc_577 158_f2d_851 6th cir the appeals officer verified that respondent had complied with all legal and procedural requirements pertaining to the proposed levy petitioner did not challenge the appropriateness of the intended method of collection or offer a collection alternative also petitioner did not raise any other defenses to collection consequently the appeals officer determined the proposed levy was legally and procedurally correct petitioner received the notice_of_determination with an attached transcript of his tax_liability accordingly we hold there was no abuse_of_discretion in respondent’s determination to proceed with collection of petitioner’s tax_liability we have considered all of petitioner’s arguments and to the extent that they are not mentioned herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered permitting respondent to proceed with collection
